85 F.3d 631
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Everett LOWE, Plaintiff-Appellant,v.Michael W. BAKER, et al., Defendants-Appellees.
No. 95-1984.
United States Court of Appeals, Seventh Circuit.
Submitted May 7, 1996.*Decided May 10, 1996.

Before FLAUM, EASTERBROOK and ROVNER, Circuit Judges.

ORDER

1
Everett Lowe filed a complaint under 42 U.S.C. § 1983 alleging that officers at the Vandalia Correctional Center in Vandalia, Illinois failed to give him necessary medical treatment.   The district court dismissed Lowe's in forma pauperis complaint as frivolous, and he appeals.


2
The district court entered its judgment (pursuant to Fed.R.Civ.P. 58) on March 16, 1995.   Under Fed.R.App.P. 4(a)(1), Lowe was required to file a notice of appeal within 30 days.   He did not file a notice of appeal, however, until April 20, 1995.   Lowe did not request (and thus the district court did not grant) an extension of time to file a notice of appeal based on a showing of "good cause" or "excusable neglect."   See Fed.R.App.P. 4(a)(5);  Prizevoits v. Indiana Bell Telephone Co., 76 F.3d 132, 133 (7th Cir.1996).   Thus, Lowe's notice of appeal was untimely, and his appeal must be dismissed for lack of jurisdiction.   Because we have no jurisdiction to hear this appeal, we of course cannot comment on whether Lowe's allegation that prison officials knew that he was suffering from a hernia and failed to give him treatment should have been dismissed as frivolous.


3
APPEAL DISMISSED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)